3 N.Y.3d 733 (2004)
In the Matter of the Estate of EDMUND J. McCORMICK, Deceased.
SUZANNE V. McCORMICK, Appellant;
BANKERS TRUST COMPANY et al., Respondents.
Court of Appeals of the State of New York.
Submitted August 16, 2004.
Decided October 21, 2004.
On the Court's own motion, appeal dismissed, without costs, upon the ground that it does not lie, appellant previously having appealed to the Court of Appeals from the Appellate Division orders from which she now has taken an appeal (lv dismissed 3 N.Y.3d 656 [2004]). Motion for leave to appeal dismissed upon the ground that the orders sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution.